On Motion for Rehearing.
The motion of plaintiff in error for rehearing presents nothing new, and, seeing no reason to change or alter our original decision, the motion is overruled.
 Plaintiff in error also presents what is styled “Motion for additional findings,” but in reality is a request that the court find the legal effect of certain enumerated facts, the language beginning each of the six paragraphs in the request being for the court to say that “the evidence established as a matter of law that, etc.” Besides, the motion fails to specify the point upon which there is no finding of fact, or upon which the finding made is insufficient; therefore the request is denied.